               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

SHANNON KRAESE,               )
                              )
     Plaintiff,               )
                              )
v.                            )             CV417-166
                              )
JIALIANG QI and GD TOUR INC., )
                              )
     Defendants.              )

                                ORDER

     Before the Court Plaintiff’s Motion for Leave to Amend the

Scheduling Order. Doc. 48. The Court’s initial scheduling order was

modified in April 30, 2018 and required that discovery conclude on June

4, 2018. Doc. 34. Plaintiff would then disclose their experts by June 11,

2018 with depositions of those experts to occur by July 11, 2018. Id.

Defendants would then disclose their experts on July 18, 2018 and

depositions on those experts would be conducted by August 17, 2018. Id.

On October 12, 2018 the parties requested that the Court re-open

discovery and extend the deadlines to disclose experts. Doc. 38. The

Court granted that request and extended discovery through January 9,

2019, and extended all further deadlines commensurately.        Doc. 39.
Thus, plaintiff’s expert disclosures were due on January 16, 2019, and

defendant’s expert disclosures were due on February 22, 2019.

     Plaintiff now requests—out of time—that the Court extend the

deadlines for plaintiff’s disclosures to March 30, 2019 and defendant’s

disclosures to April 13, 2019. Doc. 48 at 2. Defendant objects arguing

that it would be prejudicial to allow plaintiff to disclose an expert at this

juncture in the case. Doc. 50.

     A scheduling order may be modified “only for good cause and with

the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “This good cause standard

precludes modification unless the schedule cannot ‘be met despite the

diligence of the party seeking the extension.’” Sosa v. Airprint Sys., Inc.,

133 F.3d 1417, 1418 (11th Cir. 1998) (quoting Fed. R. Civ. P. 16 Advisory

Committee’s Note (1983 Amendment)). “To show Rule 16(b) good cause,

the movant must demonstrate that the scheduling deadline could not

have been met despite his diligent efforts to do so.” Sullivan’s Admin.

Managers II, LLC v. Guarantee Ins. Co., 2013 WL 12158619 at *1 (S.D.

Ga. Apr. 25, 2013) (citing Oravec v. Sunny Isles Luxury Ventures, L.C.,

527 F.3d 1218, 1232 (11th Cir. 2008)).

     Here, plaintiff has provided absolutely no argument for why she


                                     2
was unable to comply with the previously set deadlines to disclose

experts. She argues that there was “confusion” but does not identify the

source or nature of the confusion. Indeed, the Court is left to wonder

why plaintiff waited until two months after the deadline to disclose her

expert ran to seek clarification, when the parties have indicated the

capability to request clarification from this Court in the past. Doc. 44.

Moreover, the requested modification of the Scheduling Order would

have set the deadline for plaintiff’s expert witness report on March 30,

2019. Doc. 48 at 2. That date has come and gone without even a hint

that the report is forthcoming. In total, these actions show a lack of

diligence in seeking discovery which is not compatible with a finding of

good cause to amend the Scheduling Order.       Defendant’s Motion for

Extension of Time to Modify the Scheduling Order, doc. 48, is DENIED

WITHOUT PREJUDICE.

     SO ORDERED, this 4th day of April,
                                  p , 2019.

                                    _______________________________
                                    _ _________________
                                                      _________
                                    Christopher
                                    C hrristo
                                            opher L. Ray
                                    United
                                    U   i dS  States Magistrate
                                                     M i        Judge
                                    Southern District of Georgia




                                    3
